Citation Nr: 9921318	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  95-36 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to an increased rating for residuals of a gunshot 
wound to the right leg with involvement of Muscle Group XII, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel
INTRODUCTION

The veteran had active service from February 1944 to February 
1946.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1995 rating decision by the Indianapolis, 
Indiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran's claim of entitlement to 
an increased rating for his service-connected residuals of a 
gunshot wound to the right leg.


FINDING OF FACT

The veteran's residuals of a gunshot wound to the right leg with 
involvement of Muscle Group XII, with manifestations of chronic 
pain and swelling, are productive of no more than a moderately 
severe disability.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for residuals 
of a gunshot wound to the right leg with involvement of Muscle 
Group XII, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1-4.14, 4.47-4.57, 4.73, Diagnostic Code 
5312 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the veteran's claim for an increased 
evaluation for service-connected residuals of a gunshot wound to 
the right leg is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  The Board is also satisfied that all relevant facts 
have been properly and sufficiently developed.

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Where an increase in an existing 
disability rating based on established entitlement to 
compensation is at issue, the present level of disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 
If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise, 
the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In March 1946, the RO granted service-connection for residuals of 
a gunshot wound to the right leg, and assigned a 10 percent 
disability rating, which was increased to 20 percent in a July 
1994 rating decision.  The 20 percent rating has remained in 
effect since the July 1994 decision.

An April 1945 service medical record reveals that the veteran 
sustained a shell fragment wound in the right tibia that was 
debrided and dressed at a field hospital.  There was an infected 
gunshot wound over the antero-lateral surface of the middle 1/3 
of the right leg.  Swelling and redness were noted around the 
wound.  Treatment included continuous hot saline compresses.  X-
rays of the right leg revealed an irregular shaped metallic 
foreign body situated in the soft parts, one inch interior to the 
fibula and 6 inches above the external malleus.  A May 1945 
record noted that there was slight tenderness of the tibial 
anterior muscle over the site of the foreign body, but the muscle 
itself was firm and the wound was well-healed.  A medical record 
dated later in May 1945 noted that the function of the veteran's 
foot and leg was unimpaired; he was released "to duty."  The 
veteran's February 1946 separation examination noted a well-
healed scar (minimal) over the right leg.  Clinical evaluation 
revealed no abnormality of the right leg.

At a July 1950 VA examination, the veteran complained of pain and 
moderate swelling with excessive walking or work.  Examination of 
the lower third of the veteran's right leg revealed a scar the 
size of a quarter.  There was slight muscle loss beneath the scar 
with tenderness.  The examiner indicated that there was no nerve 
injury to the leg; walking and reflexes were normal.  The 
diagnosis was a scar to the lower right leg, muscle group XI. 

At a February 1988 VA examination the veteran reported chronic 
pain in the right lower extremity.  He wore a TED hose to 
decrease the swelling and tenderness.  Examination revealed a 
normal gait and no evidence of arterial or venous insufficiency.  
The ankles, knees, and hips all had full range of motion.  There 
was no palpable mass noted in the calf or in the anterior 
compartment of the right lower extremity.  The diagnosis was 
status post shrapnel wound to the right anterior tibia with 
chronic pain syndrome.

The veteran underwent a VA examination in January 1993.  He 
reported a decreased sensation in the plantar surface of his 
right foot.  The veteran indicated that swelling had gotten worse 
and that he could not do any prolonged sitting or standing 
without swelling and pain in his right leg.  Examination revealed 
two well-healed scars on the anterior pretibial area of his right 
leg.  There was pitting edema to the level of the right knee.  
Muscle strength was 5/5 for the upper and lower extremities.  The 
veteran had decreased sensation to testing for Babinski on the 
right; it was noted that he could not feel the sharp (examining) 
object every place against the plantar surface of the right foot.  
He had normal station and gait.  The diagnosis was status post 
gunshot wound with chronic right lower extremity edema.

A June 1994 VA examination revealed that the veteran had a 
swollen right calf for which he wore a TEDS hose.  The diagnoses 
were: status post shrapnel injury to the right leg with loss of 
anterior tibial musculature; and venous insufficiency of the 
right lower extremity secondary to shrapnel injury.

VA outpatient treatment records from April 1994 to March 1995 
reflect ongoing treatment for the veteran's lower right extremity 
disability.  A November 1994 medical record noted that the 
veteran's right leg pain was related to swelling from his 
congestive heart failure and irritation of foreign body shrapnel 
in his leg.

At a March 1995 VA examination, the veteran complained of 
increasing pain within his right leg.  Examination revealed a 
scar and a slight loss of anterior tibial musculature.  He had 5 
degrees of dorsiflexion and 40 degrees of plantar flexion with 
some discomfort with ankle motion.  His dorsalis pedis pulse was 
2/4, posterior tibial pulse was not palpable; the remainder of 
the foot appeared normal.  X-rays revealed the presence of a 
foreign metallic body in the anterior lateral soft tissues of the 
right leg.  The assessment was a gunshot wound with likely mild 
venous insufficiency.  The examiner noted that the veteran had 
mild muscle loss and no evidence of significant leg malalignment.

The veteran testified at a February 1996 RO hearing.  He 
indicated that his leg hurt all the time.  He stated that he had 
been using a cane for approximately one year.  He remarked that 
his right leg pain was worsening.

A March 1996 and June 1996 letter from the veteran's VA physician 
stated that the veteran was suffering from chronic severe leg 
pains "that have resulted from shrapnel injury and degenerative 
disease of the lumbar spine (causing nerve root/spinal cord 
compression)."  

The veteran underwent a VA joints examination in February 1997.  
The veteran complained of right leg pain and an inability to 
dorsiflex his right ankle.  He used a wheelchair after half a 
block.  He had night pain and also complained of numbness and 
tingling distally in his right foot.  Examination revealed an 
antalgic gait.  He had some tenderness over the well-healed 
shrapnel wound entrance site.  He had no active dorsiflexion past 
0 degrees, and had 5 degrees passively; there was 35 degrees of 
plantar flexion.  Extensor hallucis longus was 4+/5, and his 
plantar flexion was to 35 degrees with 4+/5 strength.  His 
dorsiflexors were weak, with 4/5.  There was no evidence of 
atrophy compared to the left side.  Loss of motion was attributed 
to weakness.  The impression was right leg muscle injury due to 
shrapnel with resulting weakness in his right leg dorsiflexors 
and extensor hallucis longus.  The examiner stated that there was 
also residual pain which disabled the veteran and that he was 
unable to walk more than one half block.

At a February 1997 VA peripheral nerves examination the veteran 
complained of increasing pain and swelling in his legs.  He 
stated that he was recently diagnosed with diabetes mellitus.  
Examination of the extremities revealed no cyanosis.  He had 2+ 
edema up to his mid legs bilaterally.  Strength examination 
showed normal bulk and tone.  He had 4+/5 strength in his lower 
extremities bilaterally with "slight give way " weakness.  He had 
a flexor toe sign bilaterally.  Reflexes were symmetrical and +1 
out of +4 throughout.  He had wide based gait and was unable to 
heel, toe, or tandem walk secondary to difficulty with balance 
and some slight residual weakness in his legs.  Sensory 
examination showed decreased pin prick bilaterally.  Cerebellar 
function was intact.  The examiner then stated as follows:

Patient has a sensory motor polyneuropathy 
involving his upper or lower extremities 
with a greater predominance involving his 
lower extremity which I feel is most likely 
secondary to his diabetes mellitus.  
Patient has had a residual shrapnel wound 
to his right leg around his mid tibia area 
which is causing him to have pain.  I don't 
feel his residual swelling is most likely 
secondary to this wound since he also has 
swelling of his other leg as well.  This 
swelling appears to be most likely 
secondary to some congestive heart failure 
as well as some chronic venous 
insufficiency which most likely didn't 
occur from his shrapnel wound since it is 
bilateral.  It appears at least at this 
time that most of this patient's symptoms 
are probably due to his diabetes mellitus 
than to his gunshot wound to his right leg 
in the mid tibial region.  I believe this 
patient would probably only have residual 
pain in this area secondary to this 
shrapnel wound.

The veteran is service-connected for residuals of a gunshot wound 
to the right leg with involvement of Muscle Group XII and has 
been assigned a 20 percent disability evaluation under 38 C.F.R. 
§ 4.73, Diagnostic Code 5312 pertaining to damage to Muscle Group 
XII.  Under Diagnostic Code 5312, a 20 percent evaluation 
requires moderately severe damage.  A 30 percent evaluation 
requires severe damage.  38 C.F.R. § 4.73, Diagnostic Code 5312.  
The Board takes note of the fact that certain portions of 38 
C.F.R. Part 4 pertaining to the rating criteria for muscle 
injuries have been changed, effective July 3, 1997.  See 62 FR 
30235, June 3, 1997.  When a law or regulation changes after a 
claim has been filed, but before the administrative or judicial 
appeal process has been concluded, the version most favorable to 
the veteran generally applies.  Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  After reviewing the regulations in effect at 
the time of the veteran's claim and the changes effective July 3, 
1997, the Board finds that the July 3, 1997 amendments did not 
substantively change the criteria pertinent to the veteran's 
disability, but rather added current medical terminology and 
unambiguous criteria.

An open comminuted fracture with muscle or tendon damage will be 
rated as a severe injury of the muscle group involved unless, for 
locations such as in the wrist or over the tibia, evidence 
establishes that the muscle damage is minimal.  A through-and-
through injury with muscle damage shall be evaluated as no less 
than a moderate injury for each group of muscles damaged.  For VA 
rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and uncertainty 
of movement.  38 C.F.R. § 4.56 (1998).

Under Diagnostic Codes 5301 through 5323, disabilities resulting 
from muscle injuries shall be classified as slight, moderate, 
moderately severe or severe.  A moderately severe disability of 
muscles is a through and through or deep penetrating wound by a 
small high-velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, and 
intermuscular scarring; the service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of the wound, with a record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
above, and, if present, evidence of inability to keep up with 
work requirements; objective findings would include entrance and 
(if present) exit scars indicating the track of missile through 
one or more muscle groups, indications on palpation of loss of 
deep fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side, with tests of strength and 
endurance compared with sound side demonstrating positive 
evidence of impairment.  38 C.F.R. § 4.56.

A severe disability of muscles is a through and through or deep 
penetrating wound due to a high-velocity missile, or large or 
multiple low-velocity missiles, or with shattering bone fracture 
or open comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding and 
scarring; the service department records or other evidence shows 
hospitalization for a prolonged period for treatment of wound, 
with a record of consistent complaints of cardinal signs and 
symptoms of muscle disability as defined above, worse than those 
shown for moderately severe muscle injuries, and, if present, 
evidence of inability to keep up with work requirements; 
objective findings include ragged, depressed and adherent scars 
indicating wide damage to muscle groups in the missile track, 
with palpation showing loss of deep fascia or muscle substance, 
or soft flabby muscles in the wound area, with muscles swelling 
and hardening abnormally in contraction, and with tests of 
strength, endurance, or coordinated movements compared with the 
corresponding muscles of the uninjured side indicating a severe 
impairment of function.  If present, the following are also signs 
of severe muscle disability: X-ray evidence of minute multiple 
scattered foreign bodies indicating intermuscular trauma and 
explosive effect of the missile; adhesion of a scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin covering 
in an area where bone is normally protected by muscle; diminished 
muscle excitability to pulsed electrical current in 
electrodiagnostic tests; visible or measurable atrophy; adaptive 
contraction of an opposing group of muscles; atrophy of muscle 
groups not in the track of the missile, particularly of the 
trapezius and serratus in wounds of the shoulder girdle; and 
induration or atrophy of an entire muscle following simple 
piercing by a projectile.  38 C.F.R. § 4.56.

Upon a review of the evidence, the Board finds that the veteran's 
residuals of a gunshot wound to the right leg with involvement of 
Muscle Group XII is not sufficient to meet the criteria of 
"severe."  The service medical records do not indicate that the 
veteran's right leg gunshot wound injury included a shattering 
bone fracture or an open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, and 
intermuscular binding and scarring.  The service department 
records also did not show hospitalization for a prolonged period 
for treatment of the wound.  Further, post service medical 
records do not include objective findings such as ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in the missile track.  The report of the most recent VA 
examination showed that the veteran had right lower extremity 
strength of 4+/5 and was absent findings such as any measurable 
calf atrophy.  X-rays have not revealed evidence of minute 
multiple scattered foreign bodies indicating intermuscular trauma 
and the explosive effect of the missile; adhesion of scars to one 
of the long bones, scapula, pelvic bones, sacrum or vertebrae, 
with epithelial sealing over the bone rather than true skin 
covering in an area where the bone is normally protected by 
muscle; diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests; adaptive contraction of an 
opposing group of muscles; atrophy of muscle groups not in the 
track of the missile; and induration or atrophy of an entire 
muscle following simple piercing by a projectile, are present.

The Board recognizes that the February 1997 VA examiner noted 
findings such as sensory motor polyneuropathy and swelling.  
However, the examiner attributed much of the veteran's right 
lower extremity symptomatology to the veteran's diabetes and 
congestive heart failure.  The February 1997 VA examiner further 
noted that the veteran's lower extremity sensory changes and 
swelling were bilateral in nature, and he opined that pain was 
the only likely residual from the veteran's service-connected 
right leg wound disability.

There is also no evidence of ankle ankylosis to warrant separate 
application of 38 C.F.R. § 4.71a, Diagnostic Code 5270 (1998).  
The Board has considered DeLuca v. Brown in which the Court held 
that 38 C.F.R. § 4.40 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on use 
including during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 
206 (1995).  However, there is no medical evidence to show that 
the veteran has pain, flare-ups of pain, weakness or any other 
symptom or sign that results in additional limitation of ankle 
motion to a degree that approximates ankylosis or complete 
immobility of the joint.  The veteran does have some limitation 
of ankle motion.  In general, limitation of ankle motion is 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5271 (1998).  
A maximum evaluation of 20 percent for marked limitation is 
warranted under that diagnostic code.  However, no separate 
evaluation is warranted based on such limitation of motion.  
Diagnostic Code 5312 contemplates limitation of motion resulting 
from damage to Muscle Group XII.  That muscle group affects the 
functioning of the lower leg and foot, specifically, extension 
and dorsiflexion of the ankle.  Thus, to compensate the veteran 
both based on limitation caused by muscle and by joint impairment 
would clearly violate the rule against pyramiding.  Since 38 
C.F.R. §§ 4.56 and 4.73 include consideration of the factors 
enumerated in 38 C.F.R. §§ 4.40, 4.45, no further evaluation is 
warranted on those bases.  See 38 C.F.R. § 4.14.  As to the 
veteran's sensory loss, as noted above, such has been attributed 
to non-service-connected disability.

Accordingly, the Board finds that the preponderance of the 
evidence indicates that the current symptomatology of the 
veteran's residuals of a gunshot wound to the right leg with 
involvement of Muscle Group XII is not sufficient to meet the 
criteria of severe, and are best evaluated as being a moderately 
severe disability, warranting a 20 percent evaluation.  38 C.F.R. 
§ 4.73, Diagnostic Code 5312.

In denying an evaluation in excess of 20 percent, the Board is 
aware of the veteran's complaints of pain which are noted in his 
claims file.  Under 38 C.F.R. § 4.56, however, pain is 
specifically contemplated in the assignment of an evaluation.  
Therefore, the impact of pain has already been considered, and 
assigning an evaluation for pain under 38 C.F.R. §§ 4.40 and 4.45 
would violate the principle against pyramiding.  See 38 C.F.R. § 
4.14.

In reaching this decision the Board considered the doctrine of 
reasonable doubt. However, as the preponderance of the evidence 
is against the appellant's claim, the doctrine is not for 
application.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The Board finds that the evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  In this regard, there has been no evidence 
submitted indicating that the veteran's right leg gunshot wound 
injury has markedly interfered with his earning capacity, 
employment status, or has necessitated frequent periods of 
hospitalization.  In the absence of such factors, the Board finds 
that the evidence of record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards"; the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An increased evaluation for the veteran's residuals of a gunshot 
wound to the right leg with involvement of Muscle Group XII, 
currently evaluated as 20 percent disabling, is denied.



		
	R. F. WILLIAMS	
	Member, Board of Veterans' Appeals


